Citation Nr: 1518409	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-15 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran served in the Army National Guard with periods of active duty from September 1976 to December 1976, January 2003 to June 2003, and July 2005 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a January 2015 Appellant's Brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The evidence of record demonstrates that the Veteran has been diagnosed with L4-5 disc extrusion and L5-S1 left paracentral disc protrusion, causing canal stenosis and degenerative joint disease, resulting in moderate to severe left neural formina stenosis at a September 2008 MRI and lumbar radiculitis in January 2012.  The Veteran has submitted statements wherein he argues that such current lumbar spine disorder had its onset during his deployment in Iraq from September 2005 to September 2006.  Specifically, while he acknowledges that he experienced some back pain prior to such period of service, he contends that he developed chronic low back during his deployment.  It would come and go during missions of transporting equipment in cargo trucks, but the pain was especially present when traveling for long distances in the vehicle.  Furthermore, he indicated that the body armor worn would produce lots of stress on the lower back and, as a result of rough terrain due to holes produced by mortar rounds and roadside bombs, he would bounce around in the truck.  He further asserts that his back pain has been present since that time.  In support of such contentions, the Veteran submitted two statements from his fellow servicemembers, L.B. and R.S., which corroborates his statements regarding injury/complaints in service.  Moreover, upon a September 2006 Post-Deployment Health Assessment, the Veteran reported experiencing swollen, stiff, or painful joints, back pain, muscle aches, and numbness or tingling in the hands or feet during deployment and at the present time.

Based on the fact that the Veteran has a current disability and has offered competent statements regarding the in-service events that he alleges resulted in his current back disorder, the Board finds that the very low threshold for obtaining a VA examination and medical opinion has been met in this case.  Therefore, such should be accomplished on remand.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Moreover, the Board finds that a remand is necessary in order to obtain outstanding VA and private treatment records.  In this regard, the Veteran has reported receiving treatment for his lumbar spine disorder at the Birmingham and Tuscaloosa, Alabama, VA facilities and through BMC emergency room and Bibb County Hospital.  While VA treatment records dated through August 2008 and a single January 2012 record from Bibb Medical Associates are of record, it does not appear that more recent VA treatment records or any outstanding private records have been obtained.  Therefore, a remand is necessary in order to provide the Veteran with an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records and those from the BMC emergency room and Bibb County Hospital, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from August 2008 to the present and those from the BMC emergency room and Bibb County Hospital, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of his lumbar spine disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

(A)  The examiner should identify all current lumbar spine disorders.

(B)  For each currently diagnosed lumbar spine disorder, the examiner should opine as to whether there is clear and unmistakable evidence that the disorder(s) pre-existed the Veteran's period of service from July 2005 to September 2006.  

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, including wearing body armor and traveling in convoys covering long distances on roads with large potholes in Iraq.  

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of his lumbar spine disorder and the continuity of symptomatology since discharge from service, including persistent and chronic pain since he returned from Iraq.  The examiner should specifically address the Veteran's complaints of back pain during service and at the time of his post-deployment assessments in September 2006, as well as the L.B. and R.S.'s statements.

All opinions must be accompanied by a rationale.   

3.  After completing the above, and any other development as may be indicated, the AOJ is to readjudicate the claim on appeal based on the entirety of the evidence of record.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

